EXHIBIT 10.1

 

ALBERT E. WHITEHEAD LIVING TRUST

6506 S. Lewis Ave., Suite 112

Tulsa, Oklahoma 74136-1020

 

 

PROMISSORY NOTE

 

 

Maker: Empire Petroleum Corporation Date of Note:   6506 S. Lewis Ave., Suite
112 August 28, 2012   Tulsa, OK 74136-1020       Maturity Date:     November 28,
2012           Amount of Note:     $25,000 + 4% interest at     Maturity Date  
   



This note, drawn in favor of the Albert E. Whitehead Living Trust, in the amount
of $25,000 plus 4% interest and is due and payable November 28, 2012.

 

The proceeds of this loan will be used for payment of the September Gabbs Valley
Lease Rentals.

 

The maker reserves the right to prepay amount at any time without premium or
penalty.

 

 

 

EMPIRE PETROLEUM CORPORATION

 

 

 

 

  By: /s/ Albert E. Whitehead   Name: /s/ Albert E. Whitehead   Title: President

 

 

 

